Title: To James Madison from William Lee, 23 July 1807
From: Lee, William
To: Madison, James



Sir,
Bordeaux July 23, 1807.

By the enclosed article which I have cut out of the paper of this morning & the ringing of Bells which are now sounding in my ears, Peace it appears is concluded on.  The Treaty it is reported is not to be promulgated until the 16 August.  It is said that the two Emperors have divided Europe.  Alexander is Emperor of the East & Napoleon of the West.  The old family of Naples is to be re-instated.  Joseph the present King of Naples is to be King of Holland, his brother Louis having abdicated his throne in his favor.  Eugene, the vice Roy of Italy to be King of Italy, though some accounts say Joseph is to be King of Italy and Eugene of Holland.  The Emperor of Austria to be King of Austria & Bohemia.  The Archduke Charles King of Hungaria.  The Grand Duke of Berg to be King of Poland.  The Grand Duke Constantine to be King of the Greeks & reside at Constantinople.  Bernadotte Duke of Hanover and Jerome King of Saxony.  This Sir is the news of the day.  Full credit is not to be given to all of it but there is no doubt but great changes are to take place.  England it appears is out of the question in this arrangement.  With great respect I am Sir Your Obt. Servt

Wm. Lee

